Per Curiam.

Appellant raises the following constitutional issues: right to counsel, prosecutorial misconduct, right to a speedy trial, denial of due process, and effective assistance of counsel. All these issues are appropriately raised by appeal or through post-conviction relief proceedings under R.C. 2953.21 through 2953.23, but not *56by petition for habeas corpus. Habeas corpus “is not and never was a post-conviction remedy for the review of errors or irregularities of an accused’s conviction or for a retrial of the guilt or innocence of an accused. * * *” Walker v. Maxwell (1965), 1 Ohio St. 2d 136, 137, 30 O.O. 2d 487, 488, 205 N.E. 2d 394, 395.
Accordingly, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.